Citation Nr: 9913697	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-17 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
October 1949, and from November 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to accrued non-service connected 
pension benefits.  The appellant filed a notice of 
disagreement with this decision in March 1997.  A statement 
of the case was thereafter issued in April 1997.  The 
appellant perfected an appeal in this matter in July 1997.  
The appellant presented testimony at the RO in connection 
with this matter in August 1997.  The RO confirmed its 
previous denial of accrued pension benefits in a September 
1997 rating action. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  From 1982 until his death in December 1996, the veteran 
was entitled to VA non-service connected pension benefits.

3.  The veteran died before pension benefit checks issued 
during the period from August 1996 to November 1996 were 
negotiated; the checks were returned to VA.

4.  The appellant is not the representative of the deceased 
veteran's estate; he is not a surviving spouse, child, or 
dependent parent, nor has he established that any unpaid 
expenses remain for any service he paid from his own funds 
for the expense of the veteran's last sickness or burial. 


CONCLUSION OF LAW

The appellant is not a proper claimant for any accrued 
pension benefits, or pension check proceeds, due the 
decreased veteran; there is no legal basis for payment of 
accrued benefits.  38 U.S.C.A. §§ 5121, 5122 (West 1991); 
38 C.F.R. §§ 3.1000, 3.1003 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant expired on December 19, 1996.  At the time of 
his death, the appellant was service-connected for residuals 
of a back injury.  He was also in receipt of non-service 
connected pension benefits.

A December 1996 application for burial benefits indicated 
that the veteran was to be cremated, and that expenses 
associated with the cremation totaled $574.00.  The invoice 
noted charges in the amount of $365 for cremation, $200.00 
for transportation, and $9.00 for the death certificate.  The 
RO, by letter dated in February 1997, advised that a payment 
of $500.00 was authorized toward the reported burial 
expenses.

The record discloses that the appellant filed an Application 
For Amounts Due Estates Of Persons Entitled To Benefits, VA 
Form 21-609, on January 7, 1997.  At that time, the appellant 
returned four disability pension checks that had been issued 
to the veteran during the period from August 1996 to November 
1996.  It was noted that these assets were not used toward 
the payment of any unpaid bills related to the veterans' 
illness and burial, because there were no outstanding debts 
remaining.

The VA thereafter notified the appellant that his claim for 
accrued benefits was denied.  In this regard, it was noted 
that payment of accrued benefits, to include uncashed checks, 
could not in this instance be made on the basis of the 
appellant's relationship to the veteran, because he was not 
the veteran's dependent.  It was also noted that because the 
appellant had not incurred any expenses with respect to the 
veteran's last sickness or burial, that entitlement to 
accrued benefits was not established.

The appellant filed a notice of disagreement with this 
determination in March 1997.  In his correspondence, the 
appellant indicated that the veteran was entitled to these 
benefits on the date of issuance of each respective check.  
He noted that because the veteran was hospitalized during 
this period, he was unable to cash the checks.  It was his 
contention that because the appellant was entitled to these 
funds, payment should be permitted.  A statement of the case 
was issued in April 1997.  It was noted that the appellant 
did not meet the eligibility requirements for payment of 
accrued benefits.  In this context, it was noted that the 
appellant was not entitled to benefits on the basis of his 
relationship to the veteran, nor was he entitled to 
reimbursement of debt incurred during the veteran's last 
sickness or with regard to his burial expenses.  The 
appellant was provided with an additional VA Form 21-601 for 
purposes of reporting any unpaid balances, or unreported 
payments made by him during the pendency of this claim.

In July 1997, the appellant perfected an appeal in this 
matter.  The appellant indicated that he was advised, at the 
VA medical facility and at the RO when he returned the 
subject disability checks, that these checks would be 
reissued payable to him.  In conjunction with his substantive 
appeal, the appellant filed another application for accrued 
benefits, VA Form 21-601.  In the appropriate section 
concerning expenses incurred relative to the veteran's last 
sickness or burial, it was noted "I did not pay for 
anything.  The VA paid for his cremation."  However, in 
block 11, the yes box was checked indicating that he had been 
reimbursed by VA for any expenses paid from his personal 
funds.  

During an August 1997 hearing, the appellant offered 
testimonial evidence in support of his claim for accrued 
benefits.  The appellant stated that he was responsible for 
the veteran's affairs during his final hospitalization at a 
VA medical facility.  The appellant generally reiterated his 
contention that the subject checks represented monies due and 
owing to the veteran, and that but for his physical inability 
to cash these checks, the checks would have been negotiated.  
The appellant also indicated that the appellant was unable to 
provide a legible signature during this period.  The 
appellant stated that prior to returning the checks, he 
inquired and was advised at the VA medical facility, the 
veteran's bank, and the RO that the checks would be reissued 
in the appellant's name.  When queried, the appellant 
indicated that costs associated with the veteran's cremation 
were paid by VA.  He indicated that he did pay a nine dollar 
"transportation" fee.  With respect to any other charges 
associated with the veteran's burial, the appellant indicated 
that such matters were handled between VA and the crematorium 
directly.

In September 1997, the RO confirmed its previous 
determination in this matter.  It was noted that the 
appellant was not a recognized dependent as defined in 
governing regulations, nor had he established entitlement to 
reimbursement for purposes of payment of accrued benefits.


Analysis

Pertinent law provides that accrued benefits (monetary 
benefits under laws administered by the Secretary to which an 
individual was entitled at death under existing ratings or 
decision, or based on evidence in the file at the time of 
death) and due and unpaid for a period not to exceed two 
years, shall upon the death of the individual be paid to the 
surviving (1) to the spouse; (2) children (in equal shares); 
or (3) dependent parents (in equal shares).  38 U.S.C.A. § 
5121(a) (West 1991); 38 C.F.R. § 3.1000(a) (1998).  In all 
other cases, only so much of the accrued benefits may be paid 
as may be necessary to reimburse the person who bore the 
expense of the veteran's last sickness and burial with the 
exception of any political subdivision of the United States 
for any expenses incurred in the last sickness or burial of 
any beneficiary.  38 U.S.C.A. § 5121(a)(2), (5) (West 1991); 
38 C.F.R. § 3.1 (o), 3.1000(a)(1), (4), 3.1002 (1998).

However, while the above-discussed provisions provide a means 
of payment for accrued benefits (38 U.S.C.A. § 5122 (West 
1991)), 38 C.F.R. § 3.1003 (1998) governs the payment of 
checks unnegotiated at the time of the veteran's death.  The 
applicable law and regulation provides that where the payee 
of a check for benefits has died prior to negotiating the 
check, the check shall be returned to the issuing office and 
canceled. 

The Board notes that the threshold question in a claim for VA 
benefits is whether status as an eligible claimant has been 
established.  See Hayes v. Brown, 7 Vet. App. 420 (1995).   
In this case, the appellant contends that he should be paid 
from the proceeds of pension benefits paid to the deceased 
veteran, but returned to VA after he died.  The relevant 
facts are not in dispute and, therefore, it is the law rather 
than an interpretation of the evidence, which governs the 
outcome of this case.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

With regard to accrued benefits, the governing law provides 
that the periodic monetary awards to which a veteran was 
entitled, based on the evidence on file at the date of death, 
and due and unpaid for a period of not more than two years 
prior to death, shall be paid in order of precedence for 
distributing such benefits.  Such benefits are paid to the 
first class of relatives listed as the surviving spouse, 
dependent children, or dependent parents.  The appellant is 
not so related to the veteran as his brother and, thus, is 
not a proper claimant under these classes.  However, the law 
further provides that, in all other cases, only so much of 
the accrued benefits may be paid as may be necessary to 
reimburse the person who bore the expense of the veteran's 
last sickness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  Even assuming, without deciding, that the veteran 
was due accrued pension benefits, the appellant would only be 
a proper claimant if he bore expenses of the veteran's last 
sickness and burial.  In this regard, the evidence reflects 
that the appellant was a patient at a VA medical facility at 
the time of his death.  Further, the appellant has indicated 
that expenses related to the veteran's burial were handled 
between VA and the crematory, without any involvement by him.  
He indicated that he paid a nine dollar fee toward 
transportation costs.  However, the record demonstrates that 
this fee was paid by the appellant for receipt of a death 
certificate, and was not a charge directly related to the 
burial.  The appellant has not provided nor indicated that 
there are any remaining expenses for which he would be 
entitled to reimbursement.  In this case, the Board does not 
doubt the sincerity of the appellant either in bringing this 
claim, or in presenting argument in support of the legitimacy 
of the claim.  As indicated, however, the law and not the 
facts are dispositive in this instance.  See, Sabonis v. 
Brown, 6 Vet. App. 426 (1994).   Accordingly, the benefit 
sought on appeal must be denied.


ORDER

Entitlement to accrued benefits is not established, and the 
appellant's appeal is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

